
	
		II
		112th CONGRESS
		1st Session
		S. 609
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mr. Inhofe (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the establishment of a committee to assess
		  the effects of certain Federal regulatory mandates.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Assessment of
			 Regulations on the Economy Act of 2011.
		2.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)CommitteeThe
			 term Committee means the Cumulative Regulatory Assessment
			 Committee established by section 3(a).
			(3)Federal
			 regulatory mandateThe term Federal regulatory
			 mandate means any regulation, rule, requirement, or interpretative
			 guidance that—
				(A)is promulgated or
			 issued (or is expected to be initiated) by the Administrator or a State or
			 local government during the period beginning on January 1, 2010, and ending on
			 January 1, 2020;
				(B)applies to 1 or
			 more impacted units; and
				(C)implements any
			 provision or requirement relating to—
					(i)interstate or
			 international transport of air pollution under section 110(a)(2)(D), 115, or
			 126(b) of the Clean Air Act (42 U.S.C. 7410(a)(2)(D), 7415, 7426(b)) with
			 respect to any national ambient air quality standard, including—
						(I)any standard that
			 has been promulgated or proposed before July 1, 2011; and
						(II)any new or
			 revised standard for ozone or fine particulate matter that, as of the date of
			 enactment of this Act, is currently under review or development by the
			 Administrator; and
						(ii)the attainment,
			 or maintenance of attainment, of any national ambient air quality standard,
			 including—
						(I)any new or
			 revised standard for ozone or fine particulate matter that, as of the date of
			 enactment of this Act, is currently under review or development by the
			 Administrator; and
						(II)any other
			 standard that has been promulgated or proposed before July 1, 2011;
						(iii)new source
			 performance standards under section 111 of the Clean Air Act (42 U.S.C. 7411),
			 including any standards under subsection (d) of that section;
					(iv)hazardous air
			 pollutants under section 112 of the Clean Air Act (42 U.S.C. 7412);
					(v)greenhouse gas
			 emissions under titles I, II, and V of the Clean Air Act (42 U.S.C. 7401 et
			 seq.), including the requirements for—
						(I)new source
			 performance standards under section 111 of the Clean Air Act (42 U.S.C. 7411),
			 including any standards under subsection (d) of that section; and
						(II)preconstruction
			 review permits under section 165 of the Clean Air Act (42 U.S.C. 7475);
						(vi)cooling water
			 intake structures under section 316(b) of the Clean Water Act (33 U.S.C.
			 1326(b));
					(vii)effluent
			 guidelines for regulating the discharge of pollutants under section 304 of the
			 Clean Water Act (33 U.S.C. 1314);
					(viii)the handling
			 and disposal of coal combustion residuals under subtitle C or D of the Solid
			 Waste Disposal Act (42 U.S.C. 6921 et seq.);
					(ix)the regulation
			 of fuels under title II of the Clean Air Act (42 U.S.C. 7521 et seq.);
					(x)regional haze or
			 reasonably attributable visibility impairment under section 169A or section
			 169B of the Clean Air Act (42 U.S.C. 7491, 7492); and
					(xi)any other
			 environmental regulations expected to have a significant impact on the electric
			 power sector, the petroleum refining sector, the petrochemical production
			 sector, pipeline facilities regulated by the Department of Transportation or
			 the Environmental Protection Agency, exploration, production, or transportation
			 of oil and natural gas, or any other manufacturing sector.
					(4)Impacted
			 unitThe term impacted unit means—
				(A)any electric
			 generating unit that sells electricity into the grid;
				(B)any industrial,
			 commercial, or institutional boiler or process heater;
				(C)any petroleum
			 refining facility that produces gasoline, heating oil, diesel fuel, jet fuel,
			 kerosene, or petrochemical feedstocks;
				(D)any petrochemical
			 facility;
				(E)any hydrocarbon
			 exploration, extraction, manufacturing, production, or transportation facility;
			 or
				(F)any biofuel
			 facility.
				3.Cumulative
			 Regulatory Assessment Committee
			(a)EstablishmentThere
			 is established within the Department of Commerce a Committee, to be known as
			 the Cumulative Regulatory Assessment Committee.
			(b)Composition of
			 CommitteeThe Committee shall consist of the following officials
			 (or designees of the officials):
				(1)The Secretary of
			 Agriculture.
				(2)The Secretary of
			 Commerce.
				(3)The Secretary of
			 Defense.
				(4)The Chairperson
			 of the Council of Economic Advisers.
				(5)The Secretary of
			 Energy.
				(6)The
			 Administrator.
				(7)The Chairperson
			 of the Federal Energy Regulatory Commission.
				(8)The Secretary of
			 Labor.
				(9)The Administrator
			 of the Office of Information and Regulatory Affairs.
				(10)The President
			 and Chief Executive Officer of the North American Electric Reliability
			 Corporation.
				(11)The Chief
			 Counsel for Advocacy of the Small Business Administration.
				(c)Leadership;
			 operationsThe Secretary of Commerce shall—
				(1)serve as the
			 Chairperson of the Committee; and
				(2)be responsible
			 for the executive and administrative operation of the Committee.
				(d)Identification
			 of Federal regulatory mandatesNot later than 30 days after the
			 date of enactment of this Act, the Administrator shall provide to the Committee
			 a list of Federal regulatory mandates.
			(e)Duties
				(1)Assessment
					(A)In
			 generalThe Committee shall perform an assessment of the
			 cumulative energy and economic impacts of the Federal regulatory mandates in
			 accordance with this subsection, including direct, indirect, quantifiable, and
			 qualitative effects on—
						(i)employment,
			 including job levels in each segment of the economy and each region of the
			 United States, including coal-producing regions;
						(ii)economic
			 development, including production levels and labor demands in manufacturing,
			 commercial, and other sectors of the economy;
						(iii)the electric
			 power sector, including potential impacts on electric reliability, energy
			 security, and retail electricity rates;
						(iv)the domestic
			 refining and petrochemical sector, including potential impacts on supply,
			 international competitiveness, wholesale and retail transportation fuels, and
			 heating oil and petrochemical prices;
						(v)State and local
			 governments, including potential impacts on governmental operations and local
			 communities from any reductions in State and local tax revenues;
						(vi)small businesses
			 (as defined in section 601 of title 5, United States Code), including economic
			 and regulatory impacts that could force the shutdown or limit the growth of
			 small businesses;
						(vii)agriculture,
			 including economic and regulatory impacts that could force the shutdown, or
			 limit growth or productive capacity, of the agricultural industry in the United
			 States, including the domestic fertilizer manufacturing industry; and
						(viii)energy-intensive,
			 trade-exposed industry (as defined in North American Industry Classification
			 System codes 31, 32, and 33) (including the beneficiation or processing
			 (including agglomeration) of metal ores (including iron and copper ores), soda
			 ash, or phosphate, petroleum refining, and petrochemicals production),
			 including economic and regulatory impacts that could force the shutdown, or
			 limit growth of productive capacity, of the United States manufacturing
			 industry.
						(B)Comprehensive
			 analysisThe assessment shall include a comprehensive analysis,
			 for the period beginning on January 1, 2012, and ending on December 31, 2025,
			 of the following matters:
						(i)The
			 impacted units that would likely retire due to the cumulative compliance costs
			 of the Federal regulatory mandates.
						(ii)The amount by
			 which average retail electricity prices are forecasted to increase above
			 inflation as a result of—
							(I)the cumulative
			 compliance costs of the Federal regulatory mandates;
							(II)the retirement
			 of electric generating units that are impacted units described in clause (i);
			 and
							(III)other direct
			 and indirect impacts that are expected to result from the cumulative compliance
			 obligations of the Federal regulatory mandates.
							(iii)The amount by
			 which average retail transportation fuel and heating oil prices are forecasted
			 to increase above inflation as a result of—
							(I)the cumulative
			 compliance costs of the Federal regulatory mandates;
							(II)the retirement
			 or closure of domestic refineries that are impacted units described in clause
			 (i);
							(III)the likely
			 foreign-sourced replacement for the transportation fuels and heating oil
			 supplies loss caused by the retirements or closures identified under subclause
			 (II); and
							(IV)other direct and
			 indirect impacts that are expected to result from the cumulative compliance
			 obligations of the Federal regulatory mandates.
							(iv)The amount by
			 which average petrochemical prices are forecasted to increase above inflation
			 as a result of—
							(I)the cumulative
			 compliance costs of the Federal regulatory mandates;
							(II)the retirement
			 or closure of domestic petrochemical facilities that are impacted units
			 described in clause (i);
							(III)the likely
			 foreign-sourced replacement for the petrochemical supplies loss caused by the
			 retirements or closures identified under subclause (II); and
							(IV)other direct and
			 indirect impacts that are expected to result from the cumulative compliance
			 obligations of the Federal regulatory mandates.
							(v)The
			 direct and indirect adverse impacts on the economies of local communities that
			 are projected to result from the retirement of impacted units described in
			 clause (i) and increased retail electricity, transportation fuels, heating oil,
			 and petrochemical prices that are forecasted under clause (ii),
			 including—
							(I)loss of jobs,
			 including jobs that would be lost that relate directly or indirectly to coal
			 production or petroleum refining;
							(II)reduction in
			 State and local tax revenues;
							(III)harm to small
			 businesses;
							(IV)harm to
			 consumers;
							(V)reduction
			 in—
								(aa)the
			 production and use of coal; and
								(bb)the
			 domestic production of transportation fuels, heating oil, and petrochemicals in
			 the United States; and
								(VI)other resulting
			 adverse economic or energy impacts.
							(vi)The extent to
			 which the direct and indirect adverse economic impacts identified under clause
			 (v) can be mitigated through the creation of additional jobs and new economic
			 growth as a result of renewable energy projects, energy efficiency measures,
			 and other such energy construction projects that are projected to be undertaken
			 in order to meet future energy demands.
						(vii)The cumulative
			 effects of Federal regulatory mandates on the ability of industries and
			 businesses in the United States to compete with industries and businesses in
			 other countries, with respect to competitiveness in both domestic and foreign
			 markets.
						(viii)The regions of
			 the United States that are forecasted to be—
							(I)most affected
			 from the direct and indirect adverse impacts from the retirement of impacted
			 units and increased retail electricity, transportation fuels, heating oil, and
			 petrochemicals price, as identified under clause (v); and
							(II)least affected
			 from such adverse impacts due to the creation of new jobs and economic growth
			 that are expected to result directly and indirectly from the energy
			 construction projects, as identified under clause (vi).
							(ix)The cumulative
			 effects of the Federal regulatory mandates on the electric power sector,
			 including—
							(I)adverse impacts
			 on electric reliability that are expected to result from the retirement of
			 electric generating units identified under clause (i);
							(II)the geographical
			 distribution of the projected adverse electric reliability impacts identified
			 in subclause (I), according to the regions established by North American
			 Electric Reliability Corporation; and
							(III)an assessment
			 of whether current plans to expand electricity generation and transmission
			 capabilities for each particular region can be optimized to mitigate those
			 projected adverse reliability impacts.
							(x)Federal, State,
			 and local policies that have been or will be implemented to foster a transition
			 in energy infrastructure in the United States, including those policies that
			 promote fuel diversity, affordable and reliable electricity, and energy
			 security.
						(2)Consultation
			 with State and local governmentsThe Committee shall consult with
			 representatives of State and local governments—
					(A)to identify
			 potential adverse cumulative impacts of the Federal regulatory mandates that
			 have unique or significant repercussions for each particular region of the
			 United States; and
					(B)to investigate
			 opportunities and strategies for mitigating the adverse impacts and
			 repercussions identified under subparagraph (A).
					(3)MethodologyThe
			 Committee shall—
					(A)use the best
			 available information and peer-reviewed economic models in performing the
			 cumulative regulatory impact assessment under this subsection; and
					(B)seek public
			 comment on the cost, energy, and other modeling assumptions used in performing
			 the assessment.
					(4)Public notice
			 and commentThe Committee shall provide public notice and the
			 opportunity for comment on a draft cumulative regulatory impact assessment to
			 be prepared under this subsection.
				(5)Report to
			 Congress and StatesNot later
			 than January 1, 2012, the Committee shall submit to Congress and the Governor
			 of each State a detailed report of the cumulative assessment performed under
			 this subsection.
				4.Savings
			 clauseNothing in this Act
			 confirms, modifies, or otherwise affects the statutory authority for adopting
			 and implementing the Federal regulatory mandates.
		
